Caton, C. J. There is no intimation in this record, nor was it claimed upon the argument, that the defendant was served with process in Pennsylvania, or that any appearance was entered for him in the court where the judgment was rendered, by any attorney of the court, or any other person. But it is said that there is a statute in that State authorizing the prothonotary to enter up judgment, without any appearance for the defendant, but upon the mere filing of the warrant of attorney, and an affidavit of its genuineness. Such a statute can only be binding upon citizens of that State, while Sim was a citizen of Illinois, at the time the judgment was rendered. Since the cases of Bimeler v. Dawson, 4 Scam. 541, and Smith v. Smith, 17 Ill. 482, the law has been too well settled to admit of discussion, that notice to the defendant, or appearance by him, can alone give the court jurisdiction of the person of a defendant, and without such jurisdiction, every judgment must be a nullity. If statutes authorizing a judgment without appearance, or actual or constructive notice, can have force upon the citizens of the States where they are passed, they cannot bind citizens of another State. Such judgments, as to them, are void. The judgment must be reversed, and the cause remanded. Judgment reversed.